11 So. 3d 1008 (2009)
Joyce BOOHER, Appellant,
v.
PERKINS RESTAURANT & BAKERY/RISK MANAGEMENT LTD., Agent for Zurich Insurance, Appellees.
No. 1D08-5083.
District Court of Appeal of Florida, First District.
July 8, 2009.
*1009 Brian O. Sutter, Port Charlotte, and Bill McCabe, Longwood, for Appellant.
Don W. Allen of The Allen Law Firm, Oviedo, for Appellees.
PER CURIAM.
Claimant appeals an order of the Judge of Compensation Claims (JCC) finding, in part, that the major contributing cause (MCC) of her need for surgery was not the workplace accident. We reverse and remand this case for further proceedings.
A JCC errs in determining an issue not before him. E.g., Reynolds v. Skagfield Corp., 887 So. 2d 434, 435 (Fla. 1st DCA 2004). Claims that have not gone through the mediation process are not ripe for adjudication. Farnam v. U.S. Sugar Corp., 9 So. 3d 41, 42 (Fla. 1st DCA 2009). A JCC errs by addressing claims that are not ripe. Id.
Here, the MCC of the need for surgery was not before the JCC because, as Claimant conceded at the final hearing, Claimant had not included this surgery in her petition for benefits (PFB), pretrial stipulation, or trial memorandum. Moreover, the issue was not procedurally ripe because, as it was not included in the PFB, and the mediation was on the issues raised in the PFB, it had not been mediated.
REVERSED and REMANDED.
BARFIELD, PADOVANO, and LEWIS, JJ., concur.